DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The Non-Final Rejection mailed on 3/31/2022 incorrectly checked the box on the PTO-37 for an acknowledgment being made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f). The Applicant has not made a claim for foreign priority under 35 U.S.C. 119(a)(d) or (f), instead the applicant has claimed and met the requirements to receive the benefit of a prior-filed application PCTUS1917677 under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c) or as a National Stage entry from a PCT application. The PTO-37 attached to this form has been corrected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the longitudinal space" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation is trying to refer back to the term “longitudinally spaced” or if it is referring to a “longitudinal space” not previously introduced. For the purpose of compact prosecution, the limitation will be examined below under the interpretation that it should recite “a longitudinal space”. 
Claim 8 recites the limitation “the threaded connection” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation should instead recite “wherein the connection is a threaded connection”, however based on claims 1 and 14 from which the claim 1 depends defines the connection as being “one of a frangible connection and a brittle portion”, and therefore claim 8 requiring a threaded connection renders the claim indefinite. It appears that claim 8 should instead be written as an independent claim requiring the limitations of claim 1, with the connection being threaded instead of one of a frangible connection and a brittle portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (U.S. Patent 5,139,500, hereinafter “Schwartz”) in view of Hadi (U.S. Pub. No. 2011/0071576 A1, hereinafter “Hadi”). 
Schwartz discloses, regarding clam 1, a fixator pin (10, see Fig. 1) comprising: a shaft (11) having an attachment portion (see annotated Fig. 2 below) configured to be inserted in a bone (see Fig. 2, note that threads 15 would enable the portion to be inserted and retained in the bone); a removable drill tip (see annotated Fig. 2 below, note removable via 20 and drill flutes 16); and a connection (20) between the shaft and the removable drill tip (see annotated Fig. 2 below), and wherein the connection is one of a frangible connection and a brittle portion (20, see lines 11-15 of column 3 “frangible” and lines 19-21 of column 3 “fracture”).

    PNG
    media_image1.png
    349
    687
    media_image1.png
    Greyscale

Regarding claim 3, wherein the connection is proximate to the attachment portion (see annotated Fig. 2 below).
Regarding claim 4, wherein the connection is longitudinally spaced from the attachment portion (see annotated Fig. 2 above) such that a longitudinal space (see annotated Fig. 2 above) is between the connection and the attachment portion (see Fig. 2).
Regarding claim 5, wherein the attachment portion is threaded (15).
Regarding claim 6, wherein the attachment portion is unthreaded (see annotated Fig. 2 above).
Regarding claim 7, wherein the removable drill tip comprises a fluted drill portion (see annotated Fig. 2 above, note flutes 16).
Regarding claim 9, wherein the connection comprises a plurality of connection areas (see annotated Fig. 4 below).

    PNG
    media_image2.png
    242
    540
    media_image2.png
    Greyscale

Regarding claim 10, wherein the fixator pin is one of an external fixator pin, an intramedullary pin (see Fig. 9, note that 11 is capable of being used / considered an intramedullary pin), an intramedullary nail, a Schanz screw, an inter-locking nail, a Kuntscher nail, a half pin, a centrally threaded full pin, a Steinmann pin, a smooth transfixation pin, or a positive or negative profile transfixation pin.
Schwartz fails to disclose explicitly disclose, regarding claim 1, wherein the shaft and the removable drill are a same material; and regarding claim 8, wherein a thread of a threaded connection is a same direction as a thread of the attachment portion; and regarding claim 15, wherein the shaft is metal and the connection is metallurgically brittle section.
Hadi discloses a bone screw (see Fig. 8), with a shaft (see Fig. 8) and a removable tip (32”), wherein the shaft and the tip are made of the same material (see para. [0012] “surgical steel”) in order to provide a suitable material for the components of a bone screw that are biocompatible (see para. [0012]). Hadi further discloses, wherein the connection between the shaft and the removable tip is threaded (26 and 30, see Fig. 2) and is threaded in the same direction as the threads on the attachment portion (see Fig. 2, see para. [0032] “complementary”) in order to secure the shaft to the bone, bones or bone fragments (see para. [0018]) and enable the tip to be threadably attached / removed and other components to be threadably attached (see para. [0032]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft and the drill in Schwartz to be made of the same material e.g. stainless steel in view of Biedermann in order to in order to provide a suitable material for the components of a bone screw that are biocompatible. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the attachment portion in Schwartz to be threaded in further view of Hadi and to modify the connection to be threaded in the same direction as the attachment portion in view of Hadi in order to secure the shaft to the bone, bones or bone fragments and enable the tip to be threadably attached / removed and other components to be threadably attached. It is noted that Schwartz discloses a frangible portion that is weakened with a groove and fractured (see lines 9-15 and 19-21 of column 3, e.g. brittle) and modifying it in view of Hadi to be made of the same material e.g. stainless steel would mean that the frangible portion is a metallurgically brittle section. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Hadi, as applied to claim 1 above, and in further view of McHarrie et al. (U.S. Patent 4,360,012, hereinafter “McHarrie”). 
Schwartz in view of Hadi discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 11, wherein the shaft is configured to be attached to a first connecting bar at a first end; regarding claim 12, wherein the shaft is configured to be attached to a second connecting bar at a second end opposite the first end; and regarding claim 13, wherein the shaft is configured to be secured with a bolt.
McHarrie discloses fixation pins (10, see Fig. 1), wherein the pins are configured to be attached to first and second connecting bars (20, see Fig. 1) via a bolt (31) in order to provide support and securement of the pins to connecting members to enable proper manipulation of the bone fragments and parallel alignment of the pins (see lines 53-59 of column 1 and lines 8-22 of column 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pin in Schwartz in view of Hadi to be configured to be attached to first and second connecting bars and secured by a bolt in further view of McHarrie in order to provide support and securement of the pins to connecting members to enable proper manipulation of the bone fragments and parallel alignment of the pins. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Hadi, as applied to claims 1-2 above, and in further view of Weil, SR. et al. (U.S. Pub. No. 2003/0040751 A1, hereinafter “Weil”). 
Schwartz in view of Hadi, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 14, wherein the shaft and the removable drill each have a respective gripping portions.
Weil discloses a device for securing bits of bone together (see Fig. 1, see para. [0001]), with a shaft (1) and a removable drill (3), wherein each of the shaft and the removable drill have respective gripping portions (5, see Figs. 1-2) in order to enable gripping and engagement with a tool unscrewing to be formed to allow for extraction (see paras. [0042] and claim 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft and the removable drill in Schwartz in view of Hadi to include respective gripping portions in view of Weil in order to enable gripping and engagement with a tool so that the portions can be unscrewed / removed to enable extraction. 

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi (U.S. Pub. No. 2011/0071576 A1, hereinafter “Hadi”) in view of Weiner et al. (U.S. Pub. No. 2004/0167519 A1, hereinafter “Weiner”). 
Hadi discloses, regarding claim 16, a fixator pin (see Fig. 8) comprising: a shaft (66) having an attachment portion (see annotated Fig. 8 below) configured to be inserted in a bone (note threads 68 enable it to be inserted in a bone); a removable tip (32”); and a threaded connection (30” and 56’) between the shaft and the removable tip (see Fig. 8), wherein the threaded connection is longitudinally spaced from the attachment portion such that the longitudinal space is between the threaded connection and the attachment portion (see annotated Fig. 8, note there is longitudinal space between the indicated attachment portion and the threaded connection).

    PNG
    media_image3.png
    346
    622
    media_image3.png
    Greyscale

Regarding claim 20, wherein the shaft and the removable drill are a same material (see para. [0012] “Each of these component parts of the assembly is constructed of surgical steel”).
Hadi fails to disclose, regarding claim 16, wherein the tip is a drill tip. 
Weiner discloses a bone wire (see Fig. 7), wherein the tip (12) is a drill tip (28, see para. [0019]) in order to enable the tip to drill the hole through the bone rather than pre-drilling to shorten the duration of the procedure (see para. [0019]) and minimize trauma of to the patient (see para. [0019]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tip in Hadi to be a drill tip in view of Weiner in order to enable the tip to drill the hole through the bone rather than pre-drilling to shorten the duration of the procedure and minimize trauma of to the patient. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of Weiner, as applied to claim 16 above, and in further view of Biedermann et al. (U.S. Pub. No. 2004/0015172 A1, hereinafter “Biedermann”). 
Hadi in view of Weiner, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 17, wherein a thread of the threaded connection is an opposite direction as a thread of the attachment portion.
Biedermann discloses a bone screw (see Fig. 1) with a shaft (1) and a removable tip (6 or 12) that are threadably connected (7), wherein a thread of the shaft (4) is in an opposite direction of a thread of the threaded connection (7, see paras. [0017]-[0018], “left threads against the right thread inclination of the bone thread 4”) in order to provide a rigid connection between the shaft and the tip (see paras. [0017]-[0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the threaded connection in Hadi in view of Weiner to have an opposite thread direction than a thread of the attachment portion in view of Biedermann in order to provide a rigid connection between the shaft and the tip. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of Weiner, as applied to claim 16 above, and in further view of Weil, SR. et al. (U.S. Pub. No. 2003/0040751 A1, hereinafter “Weil”). 
Hadi discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 18, wherein the shaft and the removable drill each have a respective gripping portions. 
Weil discloses a device for securing bits of bone together (see Fig. 1, see para. [0001]), with a shaft (1) and a removable drill (3), wherein each of the shaft and the removable drill have respective gripping portions (5, see Figs. 1-2) in order to enable gripping and engagement with a tool unscrewing to be formed to allow for extraction (see paras. [0042] and claim 3). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shaft and the removable drill in Hadi in view of Weiner to include respective gripping portions in view of Weil in order to enable gripping and engagement with a tool so that the portions can be unscrewed / removed to enable extraction. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of Weiner and in further view of Weil, as applied to claim 18 above, and in further view of Dacosta et al. (U.S. Pub. No. 2019/0083232 A1, hereinafter “Dacosta”). 
Hadi in view of Weiner and in further view of Weil, discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 19, wherein each respective gripping portion is a flat.
Dacosta discloses a bone screw (100, see Figs. 1-2), wherein the gripping portion is flat (138, see Figs. 1-2) in order to engage with a hexagonal drive on an extraction instrument for removal (see para. [0065]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the gripping portions in Hadi in view of Weiner and in further view of Weil to be flat in further view of Dacosta in order to enable the portions to engage with a hexagonal drive on an extraction instrument for removal. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the Applicant’s did not specifically challenge to the secondary references used in the Non-Final rejection mailed on 3/31/2022 e.g. the Hadi and McHarrie references applied above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773